IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: CONDEMNATION BY THE                : No. 342 MAL 2018
PENNSYLVANIA TURNPIKE                     :
COMMISSION OF PROPERTY                    :
LOCATED IN THE TOWNSHIP OF                : Petition for Allowance of Appeal from
BENSALEM (INCORRECTLY                     : the Order of the Commonwealth Court
IDENTIFIED AS THE TOWNSHIP OF             :
BRISTOL IN THE NOTICE TO                  :
CONDEMNEES), BUCKS COUNTY,                :
COMMONWEALTH OF PENNSYLVANIA,             :
FOR THE I-95 INTERCHANGE PROJECT          :
(PARCEL ID NO. 02-033-004)                :
                                          :
                                          :
             v.                           :
                                          :
                                          :
THE LANDS OF LEWIS TARLINI AND            :
LOUISE ANN TARLINI, HUSBAND AND           :
WIFE, OF BENSALEM TOWNSHIP, THE           :
EMINENT DOMAIN COUNTY OF                  :
BUCKS, COMMONWEALTH OF                    :
PENNSYLVANIA, CONDEMNEES                  :
                                          :
                                          :
PETITION OF: PENNSYLVANIA                 :
TURNPIKE COMMISSION                       :


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.